                        IN THE UNITED STATES DISTRICT COURT
                    FOR THE EASTERN DISTRICT OF NORTH CAROLINA
                                 WESTERN DIVISION

                                    Case No . 5 :20-CV-00669-M


DARRYL C. HARRIS ,                          )
                                            )
       Plaintiff,                           )
                                            )
V.
                                            )
                                            )                      ORDER
                                            )
PIEDMONT FINANCE CNAC,                      )
                                            )
       Defendant.                           )
                                            )

       Before the court are Plaintiffs Motion to Seal DE 19-1 [DE 20] and Motion to Submit

Redacted Copy [DE 21]. Defendant filed no response to the motions; thus, the court will construe

them as unopposed. 1 Although not expressly explained by the Plaintiff, the document he filed at

DE 19-1 contains personal, confidential information. Accordingly, pursuant to Local Civil Rule

79.2, the motions are GRANTED. The Clerk of the Court is directed to maintain under seal the

document located at DE 19-1. The court accepts as filed at DE 21-1 a redacted copy of the

document at 19-1.

                                    j
         SO ORDERED this ~              day of March, 2021.




                                                RICHARD E. MYERS II
                                                CHIEF UNITED STATES DISTRICT JUDGE

1
 Plaintiff is reminded that the court requires "[a]ll motions must show prior consultation with
opposing counsel and the views of opposing counsel." REM Prac. Prefs. and Procs. I.A. If
Plaintiff fails in the future to include in a motion both his effort(s) to consult with defense counsel
about his requested relief and defense counsel ' s statement on whether Defendant opposes the
request, the court may strike or deny the motion.



           Case 5:20-cv-00669-M Document 23 Filed 03/23/21 Page 1 of 1
